Shaw, C. J.
Whether the warranty deed executed by the three owners, partners, to themselves and one other person, changed the character of the estate held by the three, or not, we do not consider very material. It operated as a grant of one quarter to the fourth, who previously had no share. It therefore reduced their shares from a third to a quarter each. As to such quarter, it was an alienation ; a new owner came in, to whom the defendant was not tenant at will, and thereby the tenancy at will was determined; and then, by operation of law, this process will lie, without three months’ notice to quit. Howard v. Merriam, 5 Cush. 563.
If the defendant had actual notice of the alienation by deed, before the suit was brought, it is sufficient, though not recorded. Furlong v. Leary, 8 Cush. 409. Exceptions sustained.